Citation Nr: 1411538	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-11 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother and Father


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 2001 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he suffered a TBI in 2004 during his second tour in Iraq due to exposure to improvised explosive device (IED) and rocket blasts, the most serious of which threw him against a wall and knocked him unconscious for about five minutes.  Transcript of Record pp. 3-4.

VA must provide a VA examination or obtain a medical opinion if the record 
(1) contains competent evidence of a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Private treatment records provide competent evidence of signs and symptoms of a current disability.  They indicate that the Veteran was diagnosed with high-level cognitive and functional deficits secondary to a TBI.  September 2010 Shepherd Center Treatment Notes.  In addition, VA Polytrauma Unit treatment records reveal that in March 2012 the Veteran had memory problems, balance issues, headaches, eye sensitivity, and insomnia; it was noted that he had a mild TBI.

The Veteran's lay testimony and private treatment records provide competent evidence that a disability or symptoms thereof may be associated with the Veteran's service.  The Veteran is competent to report exposure to IED and rocket blasts, as they are lay-observable.  Further, the Board finds his report credible and gives it probative weight, as he previously reported having been in the vicinity of a suicide bombing.  October 2006 VA Examination.  In addition, private treatment records indicate that many of the Veteran's symptoms "reflect acquired brain injury."  August 2009 Neurodevelopment Center Evaluation.

The record, however, lacks sufficient evidence to decide the claim; it does not contain an adequate opinion regarding the nature and etiology of any residuals of a TBI.  The Board lacks the medical expertise to determine the nature and etiology of any residuals of a TBI and the Veteran has not been provided a VA examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

In addition, the Veteran, through his representative, has identified VA treatment records from March through May of 2010 which have not yet been associated with the claims file.  Transcript of Record p. 17.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, the Shepherd Center, the Neurodevelopment Center, and Cornerstone, dated since March 2010.  Please associate documentation of all attempts to obtain these records with the claims file.  If VA treatment records from March through May of 2010 are unavailable, please associate evidence of their unavailability with the claims file.

2. Then, schedule the Veteran for an examination by an examiner with sufficient expertise regarding the nature and etiology of any residuals of a TBI.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

Then, the examiner should provide an opinion regarding:  

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffered a TBI during service; and, if so, identify all TBI residuals.

The opinion must consider all pertinent medical history, including service treatment records and the Veteran's statements regarding the onset and duration of his symptoms.  Please include the medical basis for any diagnoses and a complete medical rationale. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


